Plaintiff in error was tried and convicted at the June, 1911, term of the county court of Oklahoma county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and was sentenced to pay a fine of five hundred dollars and be confined in the county jail for a period of six months. Upon the oral argument of this case counsel urge for reversal errors of law committed by the court in its instructions, and improper arguments of the county attorney. The proof shows that the plaintiff in error was in possession of certain premises in the city of Oklahoma City, and had paid the special retail liquor dealer's tax. Intoxicating liquors were found in a room in the building occupied by him, which room he contends was subrented by him to another. The intoxicating liquor involved was found in this room. It further appears that this is the first violation of the prohibitory liquor law of which the accused has been convicted or charged. It is not shown that he ever made any sale. In his testimony he explained the possession of the retail liquor dealer's license. The jury, however, found against him. But in view of the facts disclosed by the record, and the irregularities of the trial, which we can not say are sufficient to justify a reversal of the judgment, we think substantial justice requires a modification of the punishment imposed. The judgment of the trial court is modified to sixty days' imprisonment in the county jail of Oklahoma county and a fine of fifty dollars and costs, and as modified the judgment is affirmed.